Citation Nr: 0531719	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for skin disability of 
the feet.

3.  Entitlement to service connection for residuals of left 
knee injury.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for right hand 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to June 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and September 2003 rating decisions 
by the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Waco RO.  A transcript of 
this hearing is of record.  (During the hearing, the 
veteran's representative appeared to indicate that the claims 
on appeal needed to be reopened with new and material 
evidence.  However, a review of the claims folder shows that 
the veteran timely appealed the original denials for the 
issues currently before the Board; therefore, they will be 
considered on a de novo basis.)


FINDINGS OF FACT

1.  A right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service.

2.  A skin disability of the feet was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is the disability otherwise related to such 
service.

3.  Any left knee injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic left knee disability

4.  A left ankle disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a left ankle disability otherwise related to such 
service.

5.  A right hand disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right hand disability otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Skin disability of the feet was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  Left ankle disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Right hand disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through October 2001 and August 2003 
letters, prior to the RO's initial adjudication of the 
veteran's claims in February 2002 and September 2003, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
Board also notes that the October 2001 and August 2003 VCAA 
letters implicitly notified the veteran of the need to submit 
any pertinent evidence in his possession.  He has had ample 
opportunity to respond or supplement the record.  

The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board notes that the veteran has 
requested additional VA examination to determine the etiology 
of his claimed disabilities.  However, for the reasons 
explained below, the Board has determined that VA has no 
obligation to provide such an examination in this case.  
Moreover, the veteran has been given the opportunity to 
testify during a hearing, and did so in November 2004.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.  

Factual Background

The veteran served on active duty from March 1963 to June 
1964.  Service medical records note that the veteran was seen 
on May 6, 1964, with complaints of right knee problems after 
hitting his knee on the way to the brig.  Examination of the 
knee revealed no swelling, tenderness, loss of range of 
motion, or instability.  The veteran was then seen on May 13, 
1964, with complaints of left knee pain.  Examination 
revealed that the knee was swollen; it was wrapped in an Ace 
bandage.  On May 16, 1964, the veteran's left knee was still 
painful, swollen and tender.  On May 17, 1964, the examiner 
ordered an orthopedic consultation.  He noted that he had 
seen the veteran was seen two weeks earlier, and at that 
time, the knee was stable and non-tender, and there was no 
fluid present.  He further noted that the veteran then bumped 
"the same knee" four days earlier and currently had 
swelling, tenderness, and some limitation of motion.  The 
orthopedic consultation revealed that the veteran had minimal 
effusion of the left knee, complete range of motion without 
pain, intact collateral ligaments and negative McMurray's 
sign.  X-rays were negative.  The impression was minimal 
traumatic effusion, appearing to be primarily involved with 
the infrapatellar pouch.  A June 1964 separation examination 
revealed that clinical evaluation of the skin and upper and 
lower extremities was normal.  Service medical records, 
including a June 1964 separation examination report, are 
negative for any treatment for skin disability of the feet, 
right hand disability, or left ankle injury.  

Post-service medical evidence shows that the veteran was 
treated for various disabilities at the Dallas VA Medical 
Center from 2001 to 2004.  An August 2001 outpatient 
treatment record notes that the veteran had bilateral toe 
nail fungus and tinea pedis in between the toes.  A May 2002 
podiatry consultation report notes the veteran's history of 
tinea infection.  Examination revealed that all nails were 
probably fungal infected.  There was evidence of demarcated 
scaliness of soles and heels, bilaterally consistent with 
chronic tinea pedis.  The assessment was tinea pedis 
infection, chronic.  Treatment records dated in July 2003 
note the veteran's complaints of left ankle pain and some 
swelling of the right hand.  Examination revealed swelling of 
the right hand and minimal crepitus of both knees.  The 
assessment included degenerative joint disease of the knee 
(the examiner did not specify whether this was the right or 
left knee).  A March 2004 treatment record notes the 
veteran's complaints of left ankle pain that was acute, 
aching/throbbing, and constant.  

A July 2004 VA examination report notes that the veteran 
reported that he was treated by a corpsman for his left knee 
in service.  The veteran complained that currently, the pain 
in his left knee was 6/10 in severity.  His knee occasionally 
swelled and gave during the course of his day at work.  The 
examiner noted that recent x-rays showed minimal degenerative 
changes of the left knee.  Physical examination showed that 
range of motion of the left knee was 0 to 135 degrees, 
without pain.  There was no tenderness, fluid, or laxity; 
there was minimal crepitus with flexion.  The impression was 
degenerative joint disease of the left knee, minimal symptoms 
with essentially normal examination, minimal disability.  The 
examiner commented that the veteran's swelling was 
occasional, there was some minimal stiffness, no objective 
instability, and the adverse effect on employment and social 
function was minimal.  After reviewing the veteran's claims 
folder, the examiner opined that the degenerative joint 
disease of the left knee was less likely than not a 
consequence of the contusion of the left knee that the 
veteran sustained in service.  

During his November 2004 travel Board hearing, the veteran 
claimed that he tripped and fell in service, injuring both 
knees and his left ankle.  He claimed he saw a specialist in 
Okinawa and was treated for swelling.  The veteran reported 
that his right knee began swelling about 30 years ago and has 
interfered with his employment.  He also claimed that his 
tinea pedis was due to showering in different places during 
service.  He indicated that he had not been treated for a 
skin disability of the feet during service, and only noticed 
problems after service.  The veteran also stated during 
service, he fell and injured his right hand.  He woke up in 
the morning with a swollen right hand, which the doctors said 
was fractured.  

Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served for at least 90 days on or after 
January 1, 1947, and manifests degenerative joint disease 
(arthritis) to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for right knee, left 
knee, left ankle, right hand, or skin disabilities.  With 
regard to the veteran's claimed left knee disability, service 
medical records note the veteran's complaints of pain and 
swelling in the left knee; however, X-rays were negative, 
ligaments were intact and range of motion was full without 
pain.  The veteran's separation examination was negative for 
findings of left knee disability.  Post-service medical 
evidence shows findings of crepitus and a diagnosis of 
degenerative joint disease in 2003.  A July 2004 VA examiner 
opined that the veteran's degenerative joint disease was less 
likely than not related to his military service.  Therefore, 
the medical evidence does not suggest that the veteran had 
degenerative joint disease during service or manifested it 
within one year thereof.  As noted above, the medical 
evidence shows that the veteran's left knee disability was 
initially diagnosed many years after service.  No medical 
opinion has been presented to show that the veteran's left 
knee disability is related to his military service.

With regard to the veteran's claim for service connection for 
right knee disability, his service medical records note 
complaints of right knee problems on one occasion, but no 
objective findings were noted at that time or thereafter.  
With regard to the veteran's claims for service connection 
for skin disability of the feet, right hand disability and 
left ankle disability, the first medical evidence of these 
disabilities, as noted above, is more than 35 years after the 
veteran's discharge.  Specifically: a July 2003 VA outpatient 
treatment record notes findings of crepitus in the right 
knee; an August 2001 VA outpatient treatment record notes 
findings of toe nail fungus and tinea pedis; a July 2003 VA 
outpatient treatment record notes that the veteran was 
treated for swelling of the right hand; and a July 2003 VA 
outpatient treatment record notes the veteran's complaints of 
left ankle pain..  The evidence of record is negative for any 
medical opinion that current right knee disability, skin 
disability of the feet, right hand complaints, or left ankle 
complaints are related to the veteran's military service.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit noted that 38 C.F.R. 
§ 3.159(c)(4)(i) contains a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
In the case at hand, the veteran asserts that his currently 
diagnosed right knee disability, skin disability of the feet, 
right hand disability and left ankle disability were incurred 
during his military service in the 1960s.  His service 
medical records note one complaint of right knee problems, 
but no objective findings in this regard.  Furthermore, the 
service medical records make no reference to skin disability 
of the feet, right hand disability, or left ankle disability, 
although the records do document other treatment that he 
received at that time (including treatment for a left hand 
disability).  There is no medical evidence of complaints or 
findings of any of these disabilities prior to 2001; 
therefore, the Board finds that a medical opinion is not 
necessary to decide these claims, in that any such opinion 
could not establish the existence of the claimed in-service 
injuries.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

In making these determinations, the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


